Case 15-10514-RG   Doc 44   Filed 05/07/19 Entered 05/07/19 16:07:21   Desc Main
                            Document     Page 1 of 14
Case 15-10514-RG   Doc 44   Filed 05/07/19 Entered 05/07/19 16:07:21   Desc Main
                            Document     Page 2 of 14
Case 15-10514-RG   Doc 44   Filed 05/07/19 Entered 05/07/19 16:07:21   Desc Main
                            Document     Page 3 of 14
Case 15-10514-RG   Doc 44   Filed 05/07/19 Entered 05/07/19 16:07:21   Desc Main
                            Document     Page 4 of 14
Case 15-10514-RG   Doc 44   Filed 05/07/19 Entered 05/07/19 16:07:21   Desc Main
                            Document     Page 5 of 14
Case 15-10514-RG   Doc 44   Filed 05/07/19 Entered 05/07/19 16:07:21   Desc Main
                            Document     Page 6 of 14
Case 15-10514-RG   Doc 44   Filed 05/07/19 Entered 05/07/19 16:07:21   Desc Main
                            Document     Page 7 of 14
Case 15-10514-RG   Doc 44   Filed 05/07/19 Entered 05/07/19 16:07:21   Desc Main
                            Document     Page 8 of 14
Case 15-10514-RG   Doc 44   Filed 05/07/19 Entered 05/07/19 16:07:21   Desc Main
                            Document     Page 9 of 14
Case 15-10514-RG   Doc 44    Filed 05/07/19 Entered 05/07/19 16:07:21   Desc Main
                            Document      Page 10 of 14
Case 15-10514-RG   Doc 44    Filed 05/07/19 Entered 05/07/19 16:07:21   Desc Main
                            Document      Page 11 of 14
Case 15-10514-RG   Doc 44    Filed 05/07/19 Entered 05/07/19 16:07:21   Desc Main
                            Document      Page 12 of 14
Case 15-10514-RG   Doc 44    Filed 05/07/19 Entered 05/07/19 16:07:21   Desc Main
                            Document      Page 13 of 14
Case 15-10514-RG   Doc 44    Filed 05/07/19 Entered 05/07/19 16:07:21   Desc Main
                            Document      Page 14 of 14
